Case: 18-60582      Document: 00514807095         Page: 1    Date Filed: 01/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-60582                     United States Court of Appeals

                                  Summary Calendar
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 24, 2019

WALTER C. LANGE,                                                       Lyle W. Cayce
                                                                            Clerk
              Petitioner - Appellant

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent - Appellee




                            Appeal from a Decision of the
                              United States Tax Court
                                 TC No. 11492-17


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Walter Lange appeals a decision of the Tax Court penalizing him for
frivolous tax submissions for tax years 2009 and 2012 and sanctioning him for
frivolous litigation in the Tax Court itself. See 26 U.S.C. §§ 6702(a), 6673(a).
We review the underlying liability de novo and the Tax Court’s sanctions for
abuse of discretion. Jones v. C.I.R., 338 F.3d 463, 466 (5th Cir. 2003). The Tax



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60582     Document: 00514807095     Page: 2   Date Filed: 01/24/2019



                                  No. 18-60582
Court imposed the frivolous submission penalties on Lange because he
reported taxable pension distributions on his tax forms but then asserted he
had no tax liability. These actions, coupled with Lange’s “desire to delay or
impede the administration of Federal tax laws” evident from his baseless
arguments against tax liability, are sufficient to trigger penalties under § 6702.
His arguments likewise justify the sanction imposed by the Tax Court under §
6673. We neither explain those arguments nor rebut them in detail, lest we
thereby “suggest that these arguments have some colorable merit.” Crain v.
C.I.R., 737 F.2d 1417, 1417 (5th Cir. 1984).
      Because Lange has reiterated his sanctionable arguments on appeal, the
Commissioner asks us to sanction Lange under 26 U.S.C. § 7482(c)(4) and Rule
38 of the Federal Rules of Appellate Procedure. We have done so under similar
circumstances. See Young v. C.I.R., 551 F. App’x 229, 231 (5th Cir. 2014)
(imposing a sanction of $8,000); Stearman v. C.I.R., 436 F.3d 533, 540 (5th Cir.
2006) ($12,000); Wallis v. C.I.R., 203 F. App’x 591, 594 (5th Cir. 2006) ($8,000).
The Commissioner seeks a sanction of $8,000, which we hold is warranted
under the circumstances.
      The judgment of the Tax Court is AFFIRMED. The Commissioner’s
Motion for Sanctions is GRANTED.




                                        2